Citation Nr: 1520761	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-18 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to restoration of a disability rating of 50 percent for carpal tunnel syndrome of the right hand, effective July 1, 2013.

2.  Entitlement to restoration of a disability rating of 40 percent for carpal tunnel syndrome of the left hand, effective July 1, 2013.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) by reason of service-connected disabilities, prior to October 10, 2014.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1989. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2012 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2014, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge (VLJ).  Although the July 2013 VA Form 9 was limited to a TDIU rating, he clarified during the hearing that all three issues on the title page were on appeal and presented testimony on all the issues.  Thus, these issues are currently before the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  A transcript of the hearing is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






	

FINDING OF FACT

At the time of the April 2013 rating decision, the evidence did not establish that an improvement in the Veteran's bilateral carpal tunnel syndrome had actually occurred that resulted in an improvement in his ability to function under the ordinary conditions of life.  


CONCLUSIONS OF LAW

1.  The criteria for restoration of a disability rating of 50 percent for carpal tunnel syndrome of the right hand, effective July 1, 2013, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.124a, Diagnostic Code 8515 (2014).

2.  The criteria for restoration of a disability rating of 40 percent for carpal tunnel syndrome of the left hand, effective July 1, 2013, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.124a, Diagnostic Code 8515 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board is reinstating the prior 50 percent for carpal tunnel syndrome of the right hand and 40 percent for carpal tunnel syndrome of the left hand, retroactively effective to the date of the reduction, so there is no need to discuss whether there has been compliance with the notice and duty to assist provisions because even assuming, for the sake of argument, there has not been (for whatever reason) this is inconsequential and, therefore, at most harmless error.  38 U.S.C.A. § 5100 et seq. (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007); Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 2007) (Mayfield IV); and Sanders v. Nicholson, 487 F.3d 881 (2007).

II.  Law and Analysis

Generally, when reduction in the evaluation of a service-connected disability or employability status is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and be furnished detailed reasons therefore.

In addition, the RO must notify the veteran that he or she has 60 days to present additional evidence showing that compensation should be continued at the present level.  If no additional evidence is received within the prescribed time period to contest the reduction, the proposed action may be accomplished.  The effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. 
§ 3.105(e).

In this regard, the Board finds that the RO satisfied the procedural due process notification requirements under 38 C.F.R. § 3.105(e).  Specifically, after the proposed reduction and being apprised of it in August 2012, the Veteran was given 60 days to present additional evidence and was notified at his address of record.  Subsequently, the final rating action was issued in April 2013, and the RO reduced the disability ratings for the Veteran's carpal tunnel syndrome to 30 percent for the right hand and 10 percent for the left hand, effective July 1, 2013.  The effective date of the reductions, July 1, 2013, was after the last day of the month after expiration of the 60-day period from the date of notice of the final rating action.  Thus, the RO carried out the reduction in accordance with the procedural due process requirements of 38 C.F.R. § 3.105(e).

The provisions of 38 C.F.R. § 3.344 provide criteria and considerations to take into account when determining whether a reduction in a rating is warranted.  In this regard, 38 C.F.R. § 3.344(a) notes that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those in which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

If doubt remains, after according due consideration to all the evidence developed by the several items discussed in paragraph (a) of this section, the rating agency will continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses, and following the appropriate code there will be added the reference "Rating continued pending reexamination ____ months from this date, § 3.344."  The rating agency will determine of the basis of the facts in each individual case whether 18, 24, or 30 months will be allowed to elapse before the reexamination will be made.  38 C.F.R. § 3.344(b).

The provisions of paragraph (a) apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Re-examination disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344(c).

As noted, where a disability evaluation has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c).  Where an evaluation has continued at the same level for five or more years, the analysis is conducted under 38 C.F.R. § 3.344(a) and (b).  In the present case, in a July 2011 rating decision, the Veteran was granted service connection for carpal tunnel syndrome and assigned a 50 percent evaluation for his right hand and a 40 percent evaluation for his left hand, effective July 13, 2010. In an April 2013 rating decision the RO reduced the disability rating for the Veteran's carpal tunnel syndrome to 30 percent for the right hand and 10 percent for the left hand, effective July 1, 2013, less than 5 years later.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993) (finding that the express language of § 3.344(c) and other VA regulations compels the conclusion that the duration of a rating for purposes of § 3.344(c) must be measured from the effective date assigned that rating until the effective date of the actual reduction).  Accordingly, the requirements under 38 C.F.R. § 3.344(a) and (b) do not apply in the instant case, and 38 C.F.R. § 3.344(c) does apply.  Evidence disclosing improvement in the disability is sufficient to warrant reduction in a rating.  38 C.F.R. § 3.344(c).

Nevertheless, the U.S. Court of Appeals for Veterans Claims (Court) has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.  The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown at 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Brown at 421.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that improvement reflects an improvement under the ordinary conditions of life and work.

The Veteran's bilateral carpal tunnel syndrome has been rated under Diagnostic Code 8515.  Diagnostic Code 8515 provides ratings for paralysis of the median nerve.  Diagnostic Code 8515 provides that mild incomplete paralysis is rated 10 percent disabling on the major side and 10 percent on the minor side; moderate incomplete paralysis is rated 30 percent disabling on the major side and 20 percent on the minor side; and severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side.  Complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; pain with trophic disturbances, is rated 70 percent disabling on the major side and 60 percent on the minor side.  38 C.F.R. 
§ 4.124a.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.  

In a July 2011 rating decision, the Veteran was granted service connection for carpal tunnel syndrome and assigned a 50 percent evaluation for his right hand and a 40 percent evaluation for his left hand, effective July 13, 2010.  Subsequently, in February 2012, the Veteran filed a claim for a TDIU rating.  The Veteran was afforded a VA examination, and the RO issued a rating decision in August 2012 proposing to reduce the Veteran's disability ratings to 10 percent bilaterally for his service-connected carpal tunnel syndrome.  In an April 2013 rating decision the RO reduced the disability ratings for the Veteran's carpal tunnel syndrome to 30 percent for the right hand and 10 percent for the left hand, effective July 1, 2013.

In order to justify a decrease in evaluation, there must be evidence of improvement.  The initial June 2011 VA examination disclosed decreased strength and less prominent muscle tone bilaterally.  The April 2012 VA examination was inadequate to establish improvement since it failed to document or address muscle tone and atrophy.  The November 2012 and October 2013 VA examinations documented no atrophy, suggesting improvement.  However, the July 2013 and December 2013 private examination reports documented numerous finds consistent with weakness.  Here, there is a significant conflict in the record and the Board is unconvinced that improvement has been demonstrated.

In February 2014, the Veteran testified that when he used his hands he experienced weakness, loss of grip, numbness, and pain.  He stated that his bilateral carpal tunnel syndrome forced him to stop working as he was no longer able to prepare cargo for airlift or type.

The Veteran was afforded a VA examination in connection with his claim for a TDIU rating in April 2012.  The VA examiner reported that the Veteran had bilateral distal median neuropathy, sensory and motor, demyelinating, at the level between the mid palms and distal creases of the wrists, which was diagnosed as moderate bilateral carpal tunnel syndrome.  The Veteran stated that he had numbness and pain in both hands at night when he did something, such as work with screw drivers for 30 minutes.  He self-treated with massage and warm water.  Electrophysiolic findings were consistent with sensorimotor polyneuropathy of the upper extremities, primarily myelinopathic affecting the sensory more than the motor fibers.  The VA examiner indicated that the Veteran had mild incomplete paralysis of the left and right median nerves and that the Veteran's bilateral carpal tunnel syndrome did not impact his ability to work.  The VA examiner did not provide a rationale for the conclusions that were reached in the examination report. 

In October 2012, the Veteran submitted a private neurological study from a private electromyographer and physiatrist, Dr. E.A.  With regard to carpal tunnel syndrome of the right wrist, Dr. E.A. opined that EMG-NCV studies showed right distal median neuropathy, sensory and motor, demyelinating, at the level between the mid-palm and the distal crease of the wrist.  Dr. E.A. commented that the condition was just beginning to become severe with signs of chronic denervation changes compared to the EMG-NCV studies performed in September 2010.  

With regard to carpal tunnel syndrome of the left wrist, testing showed left distal median neuropathy, sensory and motor, demyelinating, at the level between the mid-palm and the distal crease of the wrist.  Dr. E.A. concluded that the Veteran's carpal tunnel syndrome of the left wrist was most likely moderate.  Dr. E.A. elaborated that compared to the EMG-NCV studies done on September 2010, the diagnostic testing showed almost the same degree of severity.  The October 2012 findings confirmed the chronicity of the Veteran's condition.

In January 2013, the Veteran submitted a letter from Dr. J.A. that provided further analysis of the October 2012 examination.  Dr. J.A. stated that the Veteran consulted him for persistent numbness of both hands with the right hand being worse than the left.  The Veteran stated that he had started dropping things.  The initial examination demonstrated decreased sensation over the median nerve distribution of both hands, thenar muscle atrophy bilaterally, and positive Tinel's and Phalen's test bilaterally.  A repeat EMG-NCV was performed as the prior EMG-NCV test was not consistent with the Veteran's symptoms and physical examination.  However, the EMC-NCV test done in October 2012 showed severe carpal tunnel syndrome of the right wrist and moderate carpal tunnel syndrome of the left wrist.

The Veteran underwent a VA examination in November 2012 to evaluate the severity of his bilateral carpal tunnel syndrome.  The VA examiner indicated that the Veteran had moderate incomplete paralysis of the right wrist and mild incomplete paralysis of the left wrist.  He stated that the Veteran's bilateral carpal tunnel syndrome did not impact his ability to work.

In October 2013, the Veteran was afforded another VA examination to determine the severity of his bilateral carpal tunnel syndrome.  The Veteran related numbness in both hands at night and when he held something after a few minutes.  Range of motion studies were normal.  There were no trophic chances attributable to peripheral neuropathy.  The VA examiner noted moderate incomplete paralysis of the right median nerve and mild incomplete paralysis of the left median nerve.  There was no functional limitation associated with the Veteran's bilateral carpal tunnel syndrome.  The VA examiner listed the findings of prior private medical reports submitted by the Veteran, but did not comment on the findings. 

The Veteran has submitted medical certificates dated in July 2013 and December 2013 from Dr. J.F.  The July 2013 report stated that median nerve conduction studies showed there was a persistence of the slowed median nerve conductions across the wrist of both hands.  The physical examination showed marked contracture of full range of motion on both wrists and MCP joints.  There was a sensory deficit on the volar aspect of the right and left hand at the region of the thumb, index, and middle finger.  The hand grip strength and pinch strength on the median nerve were weak.  Dr. J.F. diagnosed severe bilateral median nerve sensory and motor neuropathy, with confirmed denervation and axonopathy.  The re-evaluation performed in December 2013 yielded the same findings.

The Board finds that the April 2012, November 2012, and October 2013 VA examinations were not sufficient to warrant rating reductions.  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  See Brown 5 Vet. App. 413 at 421.  The VA examiners did not provide any rationale for their findings and are therefore inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  The Board finds that the evidence did not demonstrate that an improvement in the Veteran's bilateral carpal tunnel syndrome had actually occurred and that such improvement actually reflected an improvement in his ability to function under the ordinary conditions of life and work.  The VA examinations did not address the Veteran's reports regarding numbness and functional impairment during the course of daily life manifested by numbness, dropped objects, and an inability to complete simple tasks.

Here, the Board finds that the evidence is against the reduction of the Veteran's carpal tunnel syndrome to 30 percent for the right hand and 10 percent for the left hand under 38 C.F.R. § 4.124a, DC 8515, effective July 1, 2013.






	

ORDER

The claim for restoration of a disability rating of 50 percent for carpal tunnel syndrome of the right hand, effective July 1, 2013, is granted, subject to the laws and regulations governing the payment of VA compensation.

The claim for restoration of a disability rating of 40 percent for carpal tunnel syndrome of the left hand, effective July 1, 2013, is granted, subject to the laws and regulations governing the payment of VA compensation.


REMAND

The AOJ received the Veteran's claim for TDIU in April 2012.  In April 2015, the Veteran was granted a 100 percent disability rating effective October 10, 2014, for prostate cancer with diabetic nephropathy and voiding dysfunction residuals.  Therefore, the issue before the Board is whether the Veteran is entitled to TDIU prior to October 10, 2014.  The examinations of record do not adequately address functional impairment caused by the Veteran's bilateral carpal tunnel syndrome prior to October 10, 2014.  The VA examinations do not provide a rationale for why the Veteran's bilateral carpal tunnel syndrome did not cause functional impairment.  The private opinions of record do not address functional impairment regarding the Veteran's employability.  Additionally, there is no opinion of record regarding the combined functional impairment caused the service-connected bilateral carpal tunnel syndrome, left gouty toe, and hammertoe disability prior to October 10, 2014.  Therefore, an addendum opinion is required to evaluate the functional impairment caused by the Veteran's service-connected disabilities prior to October 10, 2014.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's VA claims file to the VA examiner who conducted the October 2013 VA examination, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the functional impairment resulting from the Veteran's bilateral carpal tunnel syndrome, left gouty toe, and hammertoe disability prior to October 10, 2014.  If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The VA examiner is directed to provide a medical opinion concerning the extent of the functional impairment resulting from the Veteran's bilateral carpal tunnel syndrome, left gouty toe, and hammertoe disability prior to October 10, 2014 .  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  However, the effects of treatments and medications used to treat the service-connected disability must be considered in the opinion.  

The VA examiner is asked to specifically address the private medical findings of record in proffering his or her opinion.  A complete, clearly-stated rationale must be provided for all opinions rendered.  

2.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran a supplemental statement of the case.  Afford him the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


